Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Allison Tulino on 06/21/2021.

The application has been amended as follows: 
Regarding claim 1, lines 14-18 “and wherein a bottom surface of the lock nut, which faces the head of the bolt, directly contacts and is supported by the nut support surface which surrounds the recessed head receptacle." has been replaced with -- wherein a bottom surface of the lock nut, which faces the head of the bolt, directly contacts and is supported by the nut support surface which surrounds the recessed head receptacle, wherein the circumferential edge extends around an entire periphery of the head of the bolt and consists of a single straight secant portion and a single 
Regarding claim 2, claim 2 has been cancelled.

Regarding claim 3, line 1 “The heavy-duty shackle of claim 2," has been replaced with -- The heavy-duty shackle of claim 1, —

Regarding claim 7, line 1 “The heavy-duty shackle of claim 2" has been replaced with -- The heavy-duty shackle of claim 1, —

Regarding claim 10, line 1 “the heavy-duty shackle of claim 2" has been replaced with -- The heavy-duty shackle of claim 1 —


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, neither Betzler (US 20180274631 A1) nor Ohman (US 8205922 B1) disclose every single limitation as set forth, nor does the combination of Betzler or Ohman teach single limitation of the claim. Specifically, the prior arts of record fails to disclose “wherein the circumferential edge extends around an entire periphery of the head of the bolt and consists of a single straight secant portion and a 
Claims 3-5, 7-8, 10, 12-14 and 16-18 are allowed because they depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725